Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 1, – illustrates a circuit diagram of a semiconductor device 1000 includes an electrostatic discharge protection element 100 and an internal integrated circuit 200.

Species 2:  Fig[s] 2A, 2B, – illustrates a cross-sectional view of an electrostatic discharge protection element 100 includes a second metal line M1b commonly connected to the second to fourth contact plugs 130P, 140P, and 150P.

Species 3:  Fig[s] 3A, 3B, –  illustrates a cross-sectional view of an electrostatic discharge protection element 100a may include second metal lines M1b_1 and M1b_2 spaced apart from each other. The second metal lines M1b_1 and M1b_2 may include a second ground metal line M1b_1 and a second gate metal line M1b_2. The  second ground metal line M1b_1 may commonly connect second and third contact plugs 130P and 140P and the  second gate metal line M1b_2 may be electrically connected to a fourth contact plug 150P. 

Species 4:  Fig[s] 6A, 6B, – illustrates a circuit diagram of a semiconductor device 1000a may include an electrostatic discharge protection element 100a, an internal integrated circuit 200. A resistor R connecting between a gate electrode 154 of the electrostatic discharge protection element 100a and a second pad 400.

Species 5:  Fig[s] 6C, – illustrates a circuit diagram of a semiconductor device 1000c may include an electrostatic discharge protection element 100a, an internal integrated circuit 200, a first pad 300, a second pad 400, an NMOS transistors, a resistor R, and/or a capacitor C. A gate electrode of the NMOS transistor electrically connected to the resistor R and the capacitor C. A gate electrode 154 of the electrostatic discharge protection element 100a electrically connected to a source and/or drain region of the NMOS transistor. 

Species 6:  Fig[s] 6D, – illustrates a circuit diagram of a semiconductor device 1000d may include an electrostatic discharge protection element 100, an internal integrated circuit 200, a first pad 300, a second pad 400, and/or an NMOS transistor. A drain region of the electrostatic discharge protection element 100a electrically connected to a source region of the NMOS transistor.

Species 7:  Fig[s] 6E, –  illustrates a circuit diagram of a semiconductor device 1000e may include an NMOS transistor, a PMOS transistor, an internal integrated circuit 200, a first pad 300, a second pad 400, and/or a third pad 500. The 100a have a gate electrode 154 in a floating state. 

Species 8:  Fig[s] 6F, – illustrates a circuit diagram of a semiconductor device 1000f may include an electrostatic discharge protection element 100, an internal integrated circuit 200, an NMOS transistor, a PMOS transistor, a first pad 300, a second pad 400, and/or a third pad 500. The NMOS transistor may operate as an electrostatic discharge protection element 100a introducing current, generated in the third pad 500, an input/output pad, by static electricity, into a ground terminal to protect the internal integrated circuit 200.

Species 9:  Fig[s] 6G, – illustrates a circuit diagram of a semiconductor device 1000g may include an electrostatic discharge protection element 100a, an internal integrated circuit 200, an inverter, a resistor R, a capacitor C, a first pad 300, and/or a second pad 400.

Species 10:  Fig[s] 7A, 7B, –  illustrates an internal integrated circuit 200 may include a plurality of transistors TR. The plurality of transistors TR may include a circuit active region 205, a circuit gate structure 250 on the circuit active region 205, a circuit gate structure 250 on the circuit active region 205, and/or circuit source/drain regions formed on opposite sides adjacent to the circuit gate electrode 254. The circuit source/drain regions 230 may be formed in a circuit N-well region 222.


The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BITEW A DINKE/Primary Examiner, Art Unit 2896